G-uerry, J.,
concurring specially. The defendant in tbis case was not charged with the possession of intoxicating liquors, and there was no error on the part of the trial judge in recharging them to the effect that they were not concerned with whether or not the beverage found in the possession of the defendant was intoxicating. If the jury believed that the defendant possessed the beverage and that .it had the same color, odor, and general appearance as beer, they were authorized to find him guilty without regard to whether such beverage was or was not intoxicating. I do not concur in the statement that in a criminal case, where the defendant by his statement has not admitted his guilt but has remained silent, it may be said that a verdict was demanded against him.